DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-21 of U.S. Application No. 16/792403 filed on 02/17/2020 have been examined. 

Office Action is in response to the Applicant's remarks filed 04/06/2020. Claims 1-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-21 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1, 10-13 and 18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1, 10-13 and 18 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 2-9, 14-17 and 19-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 2-8, 14-17 and 19-21 have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
As per claim 1-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a An aircraft flight information system comprising: a processor; a display device coupled to the processor; and a memory storing instructions executable by the processor to: receive data associated with a first aircraft and one or more other aircraft in an airspace associated with the first aircraft; and send a user interface based on the data to the display device for display, wherein the user interface comprises a system monitor panel comprising gauges, wherein the gauges comprise a detect and avoid (DAA) gauge configured to display a flightpath indicator for the first aircraft and projected separation violations with respect to the one or more other aircraft.
Claims 2-12 depend from claim 1, claims 14-17 depend from claim 13 and claims 19-21 depends from claim 18, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668